Citation Nr: 1128555	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for left shoulder disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk





INTRODUCTION

The Veteran had active service from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the August 2007 rating decision, the RO awarded a 20 percent evaluation for the Veteran's left shoulder disability- effective from April 30, 2007.  The Veteran has appealed the disability rating assigned.  

In the Veteran's August 2007 notice of disagreement (NOD), the Veteran argued that the original December 1967 RO rating decision improperly evaluated his left shoulder disability under Diagnostic Code (DC) 5203, impairment of clavicle or scapula, instead of DC 5201, limitation of motion of the arm.  The Board interprets this as a claim of clear and unmistakable error (CUE), which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Pertinent to claim for increase, the Veteran's left shoulder disability has been primarily manifested by pain, limitation of motion, and fatiguability with overhead excursions; at worst, abduction was limited to 90 degrees and forward flexion was limited to 135 degrees.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A June 2007 letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In addition, the letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  Hence, the letter meets the content of notice requirements of Pelegrini and Dingess/Hartman.  As the June 2007 letter was provided prior to the RO's initial adjudication of the claims in the August 2007 rating action, the VCAA's timing requirements have been met as well.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's June 2007 VA examination report.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  No further RO action on this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain, or development required, to create any additional evidence to be considered in connection with any claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of these matters, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as  to which of two ratings applies under a particular Diagnostic  Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's left shoulder disability has been evaluated as 20 percent disabling under DC 5201, for limitation of motion of the arm.  Historically, the left shoulder disability has been evaluated under DC 5203, for impairment of the clavicle or scapula.  As the Veteran is right-handed, the left shoulder disability affects the minor extremity.

Pertinent to the minor extremity, under DC 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula, without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  A 20 percent rating is the maximum assignable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Limitation of motion of the arm is evaluated under DC 5201.  Pertinent to the minor extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level or for midway between side and shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2010).

The Board points out that the Veteran also has arthritis of the left shoulder joint.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board also notes, that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Legal Analysis

Historically, the Veteran was rated at 10 percent for left shoulder disability under DC 5203, for impairment of the clavicle or scapula.  The Veteran filed a claim for an increased rating in April 2007.  In an August 2007 rating decision, the RO assigned a 20 percent evaluation under DC 5201, for limitation of motion of the arm.  

In the Veteran's June 2007 VA examination report, the Veteran's chief complaint was that in the last 10 years, he had experienced increasing pain, decreasing range of motion, and decreasing endurance with overhead use.  It was noted that upon physical examination, the Veteran demonstrated 90 degrees of abduction, forward flexion of 135 degrees, 90 degrees each of external and internal rotation, with pain at both the overhead extremes.  Any overhead excursions were weak in strength and repeat testing demonstrated easy fatiguability.  In addition, a lateral 3 inch curvilinear scar was revealed and the distal clavicle was slightly elevated.  The VA examiner's impressions were old surgical stabilization of previously unstable left shoulder with secondary recently increasing pain, weakness, and range of motion impairment.  X-ray findings were noted to show osteoarthritic changes in the left acromioclavicular joint and mild narrowing of the acromiohumeral distance.  In addition, the examiner recommended that if the Veteran experienced pain on abduction, a magnetic resonance imaging (MRI) should be considered to evaluate for rotator cuff tear.

The Board points out that the only medical evidence in the claims file pertaining to the Veteran's left shoulder during the appeal period is the report of the June 2007 VA examination.  In order to warrant a higher, 30 percent rating under DC 5201, the evidence must show limitation of the arm to 25 degrees from the side.  Here, the medical evidence reflects that the Veteran has range of motion of the left shoulder limited to only 90 degrees of abduction (shoulder level) and 135 degrees of forward flexion (above the shoulder).  Hence, a 30 percent rating is not warranted under DC 5201.

In rendering the above-noted conclusion, the Board finds that the evaluation assigned properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in §§ 4.40 and 4.45, and DeLuca.  In this regard, the Board points out that the examiner specifically noted that there were no additional limitations by pain, fatigue, weakness, or lack of endurance with repetitive use; however, during the physical examination, it was also noted that any overhead excursions were weak in strength and repeat testing did demonstrate easy fatiguability with overhead excursions or lifting above the shoulder.  However, the Veteran's overall disability picture is not so disabling as to effectively result in left shoulder impairment required for the next higher rating, i.e., range of motion limited to 25 degrees from the side.  

The Board has also considered the applicability of other diagnostic codes under 38 C.F.R. § 4.71a for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, the Board points out that a rating higher than 20 percent is not available under DC 5203.  Moreover, the Veteran's left shoulder disability does not involve ankylosis or impairment of the humerus; hence, evaluation of the disability under DC 5200 or 5202 is not applicable.

The Board has considered the Veteran's complaints of left shoulder pain and weakness, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board finds the objective medical findings are more persuasive which, as indicated above, do not support a rating higher than that already assigned.  

The Board has also considered whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Furthermore, the evidence reflects that the Veteran continues to maintain full time employment.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the disability on appeal, pursuant to Hart (cited above); that a rating higher than 20 percent for the Veteran's left shoulder disability is not warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

A rating in excess of 20 percent for left shoulder disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


